Citation Nr: 9930507	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for rheumatoid arthritis of the joints and spine prior to 
July 15, 1996, on appeal from the initial grant of service 
connection.

2.  Entitlement to a disability rating higher than 40 percent 
for rheumatoid arthritis of the lumbar spine, on appeal from 
the initial grant of service connection.

3.  Entitlement to a disability rating higher than 20 percent 
for rheumatoid arthritis of the cervical spine, on appeal 
from the initial grant of service connection.

4.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the left shoulder, on appeal from the 
initial grant of service connection. 

5.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the right shoulder, on appeal from 
the initial grant of service connection.

6.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the left hip, on appeal from the 
initial grant of service connection.

7.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the right hip, on appeal from the 
initial grant of service connection.

8.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the left knee, on appeal from the 
initial grant of service connection.

9.  Entitlement to a compensable disability rating for 
rheumatoid arthritis of the right knee, on appeal from the 
initial grant of service connection.

10.  Entitlement to a disability rating higher than 10 
percent for chronic obstructive pulmonary disease prior to 
July 15, 1996, on appeal from the initial grant of service 
connection.

11.  Entitlement to a disability rating higher than 30 
percent for chronic obstructive pulmonary disease from 
July 15, 1996, on appeal from the initial grant of service 
connection.

12.  Entitlement to a compensable disability rating for 
bilateral hearing loss, on appeal from the initial grant of 
service connection.

13.  Entitlement to service connection for loss of eyesight.

14.  Entitlement to payment of disability compensation 
without recoupment of separation or readjustment pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June to December 
1961 and from February 1980 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, granted 
service connection for rheumatoid arthritis of the joints and 
spine, with assignment of a 20 percent disability rating; 
granted service connection for chronic obstructive pulmonary 
disease, with assignment of a 10 percent disability rating; 
granted service connection for bilateral hearing loss, with 
assignment of a zero percent (noncompensable) disability 
rating; and denied service connection for loss of eyesight. 

Subsequent rating decisions of June 1997 and August 1998 
amended prior rating decisions to show separate evaluations 
for each joint affected by the veteran's rheumatoid 
arthritis.  The separate evaluations assigned for his lumbar 
and cervical spines, both shoulders, both hips, and both 
knees were effective as of July 15, 1996.  As the veteran had 
perfected his appeal as to entitlement to a higher rating for 
his service-connected rheumatoid arthritis of the joints and 
spine, the Board will address whether he is entitled to 
higher disability ratings for any joint identified as 
affected by this condition.  The issue of the evaluations to 
be assigned each joint affected by rheumatoid arthritis is 
part of the issue of the increased rating before the Board, 
regardless of the fact that they are now rated under separate 
diagnostic codes.  The claims for higher ratings for the 
veteran's rheumatoid arthritis have been rephrased as shown 
above to reflect the fact that he was assigned a single 20 
percent disability rating for rheumatoid arthritis of the 
joints and spine prior to July 15, 1996, with assignment of 
separate evaluations for each joint affected by rheumatoid 
arthritis as of July 15, 1996.

The June 1997 rating decision also granted a 30 percent 
disability rating for the veteran's service-connected chronic 
obstructive pulmonary disease.  This was not a full grant of 
the benefit sought on appeal because higher disability 
ratings are available under Diagnostic Code 6603.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.  The claim for a higher rating for 
the veteran's lung condition has been rephrased as shown 
above to reflect the fact that he was assigned a 30 percent 
disability rating for this condition as of July 15, 1996. 

After the award of VA disability compensation in the June 
1995 rating decision, the RO informed the veteran that his 
compensation benefits would be withheld to recoup the amount 
of separation/readjustment pay provided to him upon discharge 
from service.  The veteran disagreed with the withholding of 
his compensation benefits, and he also perfected his appeal 
to the Board as to this claim.


REMAND

In the veteran's October 1995 substantive appeal, he 
requested a personal hearing before a Member of the Board at 
the RO.  Letters were sent to him in December 1995 and April 
1996 acknowledging this request and informing him that he 
would remain on the list for a personal hearing unless he 
withdrew his request.  There is no evidence in the claims 
file showing that the veteran withdrew his request for a 
personal hearing before a Member of the Board at the RO, yet 
he was not provided such a hearing.  Since he has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


